PER CURIAM.
By amended petition and cross-petition for writ of certiorari, addressed to an amended order of the Florida Industrial Commission entered in this cause pursuant to mandate of this Court on rehearing, we have for review said order bearing date March 22, 1967.
We find that oral argument on said amended and cross-petition would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of said petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petitions are therefore denied.
Claimant’s attorneys are allowed $250.00 for all services in this Court.
It is so ordered.
O’CONNELL, C. J., and DREW, THORNAL, CALDWELL and ERVIN, JJ., concur.